DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application JP2017001440 was received on 07/05/2019.
3.	The present application is a national stage entry of PCT/JP2018000057 filed 01/05/2018.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

	Response to Arguments/Amendments
5.	Regarding the 35 U.S.C. §112(a) rejection of claims 7, 11, and 13 - 14 (see section 6 of the Office Action dated 05/03/2022), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

6.	Regarding the Applicant’s arguments (see pp. 8 - 10 of the Applicant’s Remarks dated 05/03/2022) related to the prior art rejection (see section 7 of the Office Action dated 03/03/2022), the arguments put forth have been have been fully considered, but are not persuasive. The Applicant argues that the prior art, Park (US 20200037385 A1), does not disclose the newly amended claim limitation, “measur[ing] received power by using SSSs included in the plurality of synchronization signal blocks with the same synchronization signal block index and acquires a measurement result for the same synchronization signal block index.” Specifically, the Applicant argues that Park does not disclose acquiring the measurement using SSSs in the sync signal blocks. The Examiner disagrees, and points to previously cited Fig. 15 and related paragraphs. In paragraph [0277], Park discusses a DL measurement method applying to the sync signals. Similar disclosures can be found in paragraphs [0288 – 0289] and [0040]. These sync signals are contained in sync signal blocks (see paragraphs [0193], [0202], and [0640]), and the SSBs in question correspond to each other with a same SSB index (see paragraphs [0277 – 0278] and Fig. 15). The Applicant’s arguments are therefore unpersuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 7, 11, and 13 - 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20200037385 A1).
	
Regarding claim 7, Park discloses subject matter relating to measurement based on SSBs. Specifically, Park discloses a terminal (UE; see paragraph [0821] and Fig. 26 element 1) comprising: 
a receiver (receiver; see paragraph [0823] and Fig. 26 element 20) that receives signals in synchronization signal blocks each having a synchronization signal block index (SSBs are received, and have indices; see paragraph [0625]), each of the synchronization signal blocks being a resource including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (SS block includes PBCH and sync signal; see paragraph [0640] and Fig. 23; sync signal incl. PSS and SSS; see paragraphs [0193] and [0202]), the synchronization signal blocks including a plurality of synchronization signal blocks with a same synchronization signal block index (multiple SSBs with the same index; see paragraphs [0277 – 0278] and Fig. 15); and
a processor (processor; see paragraph [0824] and Fig. 26 element 40) that performs cell-level measurement (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]) based on the signals received in the synchronization signal blocks (cell-level measurement is made with MRS-A; see paragraph [0608]; MRS-A can be transmitted within the SSB; see paragraphs [0620 – 0621]) 
wherein the processor measures received power by using SSSs included in the plurality of  synchronization signal blocks with the same synchronization signal block index and acquires a measurement result for the same synchronization signal block (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107], [0277 – 0278], [0288 – 0289], and [0040]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464]; SS block contains SSS; see paragraphs [0193], [0202], and [0640] and Fig. 23; SSBs can have same index as other SSBs; see paragraphs [0277 – 0278] and Fig. 15; the Examiner notes that acquiring measurements for multiple SSSs in SSBs with the same index results in acquiring a measurement result for the same SSB index)

Regarding claim 11, Park discloses a radio communication method for a terminal (UE; see paragraph [0821] and Fig. 26 element 1), comprising: 
receiving signals in synchronization signal blocks each having a synchronization signal block index (SSBs are received, and have indices; see paragraph [0625]), each of the synchronization signal blocks being a resource including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (SS block includes PBCH and sync signal; see paragraph [0640] and Fig. 23; sync signal incl. PSS and SSS; see paragraphs [0193] and [0202]), the synchronization signal blocks including a plurality of synchronization signal blocks with a same synchronization signal block index (multiple SSBs with the same index; see paragraphs [0277 – 0278] and Fig. 15); and 
performing cell-level measurement (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]) based on the signals received in the synchronization signal blocks (cell-level measurement is made with MRS-A; see paragraph [0608]; MRS-A can be transmitted within the SSB; see paragraphs [0620 – 0621])
wherein the terminal measures received power by using SSSs included in the plurality of  synchronization signal blocks with the same synchronization signal block index and acquires a measurement result for the same synchronization signal block (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107], [0277 – 0278], [0288 – 0289], and [0040]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464]; SS block contains SSS; see paragraphs [0193], [0202], and [0640] and Fig. 23; SSBs can have same index as other SSBs; see paragraphs [0277 – 0278] and Fig. 15; the Examiner notes that acquiring measurements for multiple SSSs in SSBs with the same index results in acquiring a measurement result for the same SSB index)

Regarding claim 13, Park discloses a base station (base station; see Fig. 26) comprising: 
a transmitter (transmitter; see paragraph [0823] and Fig. 26 element 110)  that transmits signals in synchronization signal blocks each having a synchronization signal block index (SSBs are received from base station, and have indices; see paragraph [0625]), each of the synchronization signal blocks being a resource including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (SS block includes PBCH and sync signal; see paragraph [0640] and Fig. 23; sync signal incl. PSS and SSS; see paragraphs [0193] and [0202]), the synchronization signal blocks including a plurality of synchronization signal blocks with a same synchronization signal block index (multiple SSBs with the same index; see paragraphs [0277 – 0278] and Fig. 15); and
a receiver (receiver; see paragraph [0823] and Fig. 26 element 120) that receives from a terminal that received the signals in the synchronization signal blocks, a cell-level measurement result (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]; UE reports measurements; see paragraphs [0107] and [0293]) and a measurement result of received power of the SSSs (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464])
wherein the measurement is obtained by measuring the received power by using SSSs included in the plurality of  synchronization signal blocks with the same synchronization signal block index and acquires a measurement result for the same synchronization signal block (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107], [0277 – 0278], [0288 – 0289], and [0040]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464]; SS block contains SSS; see paragraphs [0193], [0202], and [0640] and Fig. 23; SSBs can have same index as other SSBs; see paragraphs [0277 – 0278] and Fig. 15; the Examiner notes that acquiring measurements for multiple SSSs in SSBs with the same index results in acquiring a measurement result for the same SSB index)

Regarding claim 14, Park discloses a system (UE and BS; see Fig. 26) comprising: 
a terminal (UE; see paragraph [0821] and Fig. 26 element 1); and a base station (base station; see Fig. 26), wherein 
the terminal comprising: 
	a receiver (receiver; see paragraph [0823] and Fig. 26 element 20) that receives signals in synchronization signal blocks each having a synchronization signal block index (SSBs are received, and have indices; see paragraph [0625]), each of the synchronization signal blocks being a resource including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (SS block includes PBCH and sync signal; see paragraph [0640] and Fig. 23; sync signal incl. PSS and SSS; see paragraphs [0193] and [0202]), the synchronization signal blocks including a plurality of synchronization signal blocks with a same synchronization signal block index (multiple SSBs with the same index; see paragraphs [0277 – 0278] and Fig. 15); and
	a processor (processor; see paragraph [0824] and Fig. 26 element 40) that performs cell-level measurement (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]) based on the signals received in the synchronization signal blocks (cell-level measurement is made with MRS-A; see paragraph [0608]; MRS-A can be transmitted within the SSB; see paragraphs [0620 – 0621]) 
	wherein the processor measures received power by using SSSs included in the plurality of  synchronization signal blocks with the same synchronization signal block index and acquires a measurement result for the same synchronization signal block (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107], [0277 – 0278], [0288 – 0289], and [0040]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464]; SS block contains SSS; see paragraphs [0193], [0202], and [0640] and Fig. 23; SSBs can have same index as other SSBs; see paragraphs [0277 – 0278] and Fig. 15; the Examiner notes that acquiring measurements for multiple SSSs in SSBs with the same index results in acquiring a measurement result for the same SSB index)
the base station comprising: 
	a transmitter (transmitter; see paragraph [0823] and Fig. 26 element 110)  that transmits signals in synchronization signal blocks (SSBs are received from base station; see paragraph [0625]); and
	a receiver (receiver; see paragraph [0823] and Fig. 26 element 120) that receives from the terminal, a cell-level measurement result (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]; UE reports measurements; see paragraphs [0107] and [0293]) and a measurement result of the received power (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107]; UE measures RSSI/RSRQ by using reference signals for antenna port 0 (i.e. the DMRS for that port); see paragraphs [0112 – 0113] and [0340]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464])

Regarding claim 15, Park discloses the subject matter of the parent claim(s), as noted above. Park further discloses:
wherein the measurement result comprises a common measurement value for the plurality of synchronization signal blocks with the same synchronization signal block index (measured RSRP values can be combined over a plurality of beam sweeping indexes; see paragraph [0477]; the Examiner notes that in the context of previously cited Fig. 15, this would comprise a common measurement for SSBs with the same index).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464